       Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 1 of 39



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

JANET GRAVES, surviving widow and       )
next of kin of NATHAN GRAVES,           )
                                        )
             Plaintiff,                 )
v.                                      )
                                        )   No. CIV-19-60-SLP
PENNSYLVANIA MANUFACTURERS’             )
INDEMNITY CO., and AMERICAN             )
CLAIMS MANAGEMENT, INC.,                )
                                        )
             Defendants.                )

                 DEFENDANTS’ MOTION FOR SUMMARY
               JUDGMENT AND OPENING BRIEF IN SUPPORT



                                    Daniel E. Gomez, OBA No. 22153
                                    CONNER & WINTERS, LLP
                                    4000 One Williams Center
                                    Tulsa, OK 74172-0148
                                    Phone: (918) 586-8984
                                    Fax: (918) 586-8311
                                    Email: dgomez@cwlaw.com

                                    Attorney for Defendants, Pennsylvania
                                    Manufacturers Indemnity Co. and American
                                    Claims Management, Inc.



September 3, 2019
              Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 2 of 39



                                            TABLE OF CONTENTS

                                                                                                                           Page

TABLE OF CONTENTS .................................................................................................... ii

TABLE OF AUTHORITIES .............................................................................................. iv

INTRODUCTION AND SUMMARY................................................................................ 1

STATEMENT OF UNDISPUTED MATERIAL FACTS .................................................. 2

STANDARD OF REVIEW ............................................................................................... 12

ARGUMENT & AUTHORITIES ..................................................................................... 13

         I.       THE UM LIMITS PAYMENT HAS RESOLVED PLAINTIFF’S
                  BREACH OF CONTRACT CLAIM AS A MATTER OF LAW .............. 13

         II.      PLAINTIFF MUST PRESENT SIGNIFICANT EVIDENCE OF
                  TORTIOUS CONDUCT TO SUBMIT A BAD FAITH CLAIM TO
                  A JURY ....................................................................................................... 13

         III.     PLAINTIFF CANNOT ESTABLISH SUFFICIENT EVIDENCE
                  OF AN “UNREASONABLE” DELAY TO WITHSTAND
                  SUMMARY JUDGMENT .......................................................................... 15

                  A.        The Insurance Defendants Acted Reasonably in Evaluating
                            the Claim .......................................................................................... 15

                  B.        Plaintiff Did Not Trigger Oklahoma’s Statutory “Speedy
                            Payment Mechanism” Until 14 Months After the Accident ............ 16

                  C.        Plaintiff Was Uncooperative Regarding The Insurance
                            Defendants’ Reasonable Inquiries About Heirs and Workers
                            Compensation Liens ......................................................................... 18

                  D.        Lack of Cooperation Is Properly Considered in Defense of
                            Bad Faith .......................................................................................... 20



                                                               ii
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 3 of 39



         IV.       PLAINTIFF CANNOT ESTABLISH SUFFICIENT EVIDENCE
                   OF AN “INADEQUATE INVESTIGATION” TO AVOID
                   SUMMARY JUDGMENT .......................................................................... 22

           V.       PLAINTIFF HAS NOT ESTABLISHED SUFFICIENT
                    EVIDENCE OF BAD FAITH DAMAGES TO WITHSTAND
                    SUMMARY JUDGMENT ........................................................................ 25

                   A.        Attorney Fees are Not Recoverable as an Element of
                             Financial Loss .................................................................................. 25

                   B.        Mrs. Graves Otherwise Lacks Financial Loss.................................. 26

                   C.        Plaintiff Has Not Supported Noneconomic Damages Directly
                             Attributable to Any Alleged Bad Faith ............................................ 27

         VI.       PLAINTIFF HAS FAILED TO ESTABLISH ANY EVIDENCE TO
                   SUPPORT A JURY QUESTION ON PUNITIVE DAMAGES ................ 28

CONCLUSION ................................................................................................................. 30

CERTIFICATE OF SERVICE ......................................................................................... viii

APPENDIX OF EXHIBITS ............................................................................................... ix




                                                              iii
            Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 4 of 39



                                            TABLE OF AUTHORITIES

                                                                                                                            Page(s)

                                                               Cases

AAA Nevada Ins. Co. v. Chau, 880 F. Supp. 2d 1282 (D. Nev. 2010) ........................ 18, 19

Aderhold v. Stewart, 46 P.2d 346 (Okla. 1935)................................................................. 24

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664 (10th Cir. 1998) ........................................ 12

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1996) ..................................................... 12

Badillo v. Mid Century Ins. Co., 121 P.3d 1080 (Okla. 2005) .......................................... 14

Ball v. Wilshire Ins. Co., 221 P.3d 717 (Okla. 2009) ........................................................ 13

Barnes v. Okla. Farm Bureau Mut. Ins. Co., 11 P.3d 162 (Okla. 2000) ............... 15, 25, 26

Beers v. Hillory, 241 P.3d 285 (Okla. Civ. App. 2010) ................ 13, 14, 15, 16, 20, 25, 28

Blakley v. Magic Lube, CJ-2009-512, 2010 WL 4085547 (Dist. Ct. Cherokee
   Cnty., Okla.) ................................................................................................................. 24

Buzzard v. Farmers Ins. Co., Inc., 824 P.2d 1105 (Okla. 1991) ....................................... 14

Cal. Cas. Gen. Ins. Co. v. Superior Court, 173 Cal. App. 3d 274 (Cal. Ct. App.
   1985) ............................................................................................................................ 21

Caughron v. Liberty Mut. Fire Ins. Co., No. 11-CV-206-GKF-TLW, 2014 WL
  11531560 (N.D. Okla. Mar. 6, 2014) ............................................................... 13, 14, 26

Christian v. Am. Home Assurance Co., 577 P.2d 899 (Okla. 1977) ........................... 13, 14

Errahmouni v. Progressive N. Ins. Co., No. CIV-12-1380-HE, 2013 WL 6410985
   (W.D. Okla. Dec. 9, 2013) ........................................................................................... 16

Fargo v. Hays-Kuehn, 352 P.3d 1223 (Okla. 2015).......................................................... 24

First Bank of Turley v. Fid. & Deposit Ins. Co. of MD, 928 P.2d 298 (Okla. 1996) .. 20, 21

Forbes v. Shelter Mut. Ins. Co., 904 P.2d 159 (Okla. Civ. App. 1995) ................ 6, 7, 8, 18
                                                                  iv
            Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 5 of 39



Garnett v. Gov’t Employees Ins. Co., 186 P.3d 935 (Okla. 2008) .................................... 14

Inks v. USAA Gen. Indem. Co., No. 17-CV-210-GKF-FHM, 2018 WL 3583116
   (N.D. Okla. June 27, 2018) .......................................................................................... 16

Kransco v. Am. Empire Surplus Lines Ins. Co., 2 P.3d 1 (Cal. 2000) ............................... 21

Lewis v. Farmers Ins. Co., Inc., 681 P.2d 67 (Okla.1983) ................................................ 20

Manis v. Hartford Fire Ins. Co., 681 P.2d 760 (Okla. 1984) ............................................ 14

McCorkle v. Great Atl. Ins. Co., 637 P.2d 583 (Okla. 1981) ............................................ 14

Meadow Gold Dairies v. Oliver, 535 P.2d 290 (Okla. 1975).......................................... 8, 9

Peters v. Am. Income Life Ins. Co., 77 P.3d 1090 (Okla. Civ. App. 2002) ....................... 16

Phillips v. New Hampshire Ins. Co., 263 F.3d 1215 (10th Cir. 2001) ........................ 16, 17

Porter v. Farmers Ins. Co., Inc., 505 Fed. Appx. 787 (10th Cir. 2012).......... 14, 16, 20, 23

Shoopman v. Winningham, No. CJ-2011-1185, 2001 WL 35739076 (Dist. Ct.
   Tulsa Cnty., Okla.) ....................................................................................................... 25

Shotts v. GEICO, No. CIV-16-1266-SLP, 2018 WL 4832626 (W.D. Okla., June 1,
   2018) ................................................................................................................ 28, 29, 30

Sims v. Great Am. Life Ins. Co., 469 F.3d 870 (10th Cir. 2006) ..................... 22, 23, 25, 29

Timberlake Const. Co. v. U.S. Fid. and Guar. Co., 71 F.3d 335 (10th Cir. 1995) ..... 22, 23

Tran v. Nationwide Mut. Ins. Co., No. 11-CV-374-CVE-FHM, 2012 WL 380359
   (N.D. Okla. Feb. 6, 2012), aff’d 524 Fed. Appx. 391 (10th Cir. 2013) ................. 14, 16

Vickers v. Progressive N. Ins. Co., 353 F. Supp. 3d 1153 (N.D. Okla. 2018) .................. 26

Wade v. EMCASCO Inc. Co., 483 F.3d 657 (10th Cir. 2007) ........................................... 21

Watson v. Farmers Ins. Co., Inc., 23 F. Supp. 3d 1342 (N.D. Okla. 2014) ...................... 13

Williams v. Hartford Cas. Ins. Co., 83 F.Supp.2d 567 (E.D. Pa. 2000)............................ 27



                                                                 v
            Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 6 of 39



                                          Statutes, Regulations & Rules

Fed. R. Civ. P. 56........................................................................................................... 1, 12

Okla. State. tit. 12, § 1053 ................................................................................................. 18

Okla. Stat. tit. 23, § 9.1 ...................................................................................................... 28

Okla. Stat. tit. 36, §3636 .................................................................................................... 16

Okla. Stat. tit. 85A, § 43 ................................................................................................ 6, 19

Okla. Unif. Jury Instr. 22.4. ............................................................................................... 25

Okla. Unif. Jury Instr. 22.5 ................................................................................................ 28




                                                                vi
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 7 of 39



                  DEFENDANTS’ MOTION FOR SUMMARY
                JUDGMENT AND OPENING BRIEF IN SUPPORT

       The defendants, Pennsylvania Manufacturers’ Indemnity Company (“PMA”) and

American Claims Management, Inc. (“ACM”) (collectively the “Insurance Defendants”),

pursuant to Fed. R. Civ. P. 56, move for summary judgment on all claims brought against

them by the plaintiff, Janet Graves, surviving widow and next of kin of Nathan Graves

(“Mrs. Graves” or “Plaintiff”). In support, the Insurance Defendants state as follows:

                         INTRODUCTION AND SUMMARY

       On January 24, 2017, Officer Nathan Graves died in an automobile accident while

on duty as a law enforcement officer for the Sac and Fox Nation. His widow—Janet

Graves—made a claim for uninsured/underinsured motorist (“UM”) coverage under a

commercial policy issued by PMA to the Sac and Fox Nation with a limit of $1 million.

The claim was processed by ACM and the full $1 million limit was paid to Mrs. Graves on

January 31, 2019. ACM never disputed coverage or liability and never offered less than

the full limit. Mrs. Graves nevertheless claims that the Insurance Defendants acted in bad

faith by unreasonably delaying payment and performing an inadequate investigation.

       Under the record of undisputed facts, Mrs. Graves cannot make a sufficient showing

of bad faith conduct to submit the matter to a jury. Among these undisputed facts is that

ACM investigated for months after the accident, but that Mrs. Graves did not trigger the

“speedy payment mechanism” of Oklahoma UM law until fourteen months after the

accident when she retained counsel. Thereafter, the Insurance Defendants repeatedly asked


                                            1
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 8 of 39



for an agreement among Mrs. Graves and her family members for distribution of the UM

proceeds—but for nine months there was no response. It was not until December of 2018

that an agreement was reached, and the $1 million limit was then promptly paid.

       A bad faith plaintiff bears the burden of establishing unreasonable conduct by an

insurer that can be “reasonably perceived as tortious” and must also—as with any tort—

establish damages directly attributable to the alleged bad faith conduct. Oklahoma law also

places obligations on the insured to act reasonably in supplying necessary information to

process a claim. The Insurance Defendants are entitled to judgment as a matter of law

because Mrs. Graves cannot establish any tortious conduct, nor has she presented sufficient

evidence of damages attributable to the timing involved with her UM claim.

               STATEMENT OF UNDISPUTED MATERIAL FACTS

       1.     On January 24, 2017, Ofc. Graves was on duty as a law enforcement officer

for the Sac and Fox Nation and was killed in an automobile accident when he was struck

head-on by another vehicle. The driver of the other vehicle was Justin Henley who acted

negligently. Ofc. Graves was not negligent. (Doc. 11, at 3 (Stipulations b. and d.)).

       2.     PMA issued a commercial insurance policy to the Sac and Fox Nation that

was in effect on the day of the accident and included a UM limit of $1 million. Ofc. Graves

was an “insured” under the policy for purposes of this case. (Doc. 11, at 3 (Stipulation c.)).

       3.     Ofc. Graves was survived by his wife, his parents Pamela Graves and

Dwayne Graves, and three biological children Caleb Graves, Johnathon Graves, and Jacob

Graves. (Doc. 11, at 3 (Stipulation e.)).

                                              2
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 9 of 39



       4.     PMA accepted the claim and fulfilled its contractual obligation by making

payment of the $1 million limit on January 30, 2019, which was received by Mrs. Graves’

counsel on February 1, 2019. (Doc. 11, at 3 (Stipulation h.)).

       5.     The UM claim was initiated a few days after the accident when a family

member of Mrs. Graves was put in contact with ACM. Terry Leikam was assigned the

claim and handled the matter for ACM. (Ex. 1, at 5-8 (Claims Notepad (Excerpts))).

       6.     In the following months, Mr. Leikam spoke with Mrs. Graves by telephone

and e-mail and obtained preliminary information. Among the items requested were medical

and employment releases which Mrs. Graves returned on May 30, 2017. (Ex. 1, at 2-4).

       7.     In June of 2017, ACM retained an expert economist to help value the claim.

His report was completed September 29, 2017, which estimated economic damages “in the

range of $500K to $600K.” (Ex. 2, at 17 (Large Loss Reports)).

       8.     The police reports indicate that another driver, Garrett Hunt, may have

contributed to the accident by passing in a no-passing zone. Ofc. Graves was traveling

southbound on a two-lane highway. In the northbound lane were three vehicles driven,

respectively, by Tony Gann, Mr. Hunt, and Mr. Henley. Mr. Hunt passed Mr. Gann and

Mr. Henley followed. Mr. Hunt returned to his lane without striking Ofc. Graves’ vehicle

but Mr. Henley hit Mr. Graves head-on. (Ex. 3, 32-38 (Police Reports and Affidavit)).

       9.     As part of its investigation, ACM’s counsel in September 2017 sent letters to

Mr. Hunt and his possible employer demanding that they inform their insurers and that they

pay their share, if any, of the liability. Responses were received from the respective insurers

                                              3
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 10 of 39



five months later, in February of 2018, denying an employment relationship and denying

personal responsibility by Mr. Hunt. (Ex. 4 (Demand Letters and Responses)).

       10.    Based on statements from the only objective eyewitness, the Oklahoma

Highway Patrol believed Mr. Hunt passed in a no passing zone. (Ex. 3, at 32-38). At her

deposition, Mrs. Graves acknowledged that Mr. Hunt may bear some responsibility for

possibly passing in a no-passing zone. (Ex. 5. (Graves Dep. 28:4-32:19)).

       11.    Mrs. Graves retained counsel in March of 2018, fourteen months after the

accident. (Ex. 1, at 1). She previously told Mr. Leikam that she would prefer to not hire an

attorney to avoid paying attorney fees. (Ex. 2, at 22; Ex. 5 (Graves Dep. 48:10-49:20)). She

also testified that years earlier she made a UM claim on a personal policy and hired counsel

right away for that claim. (Ex. 5 (Graves Dep. 35:9-37:11)).

       12.    Mrs. Graves’ counsel’s first correspondence to ACM’s counsel was March

28, 2018 and included a written tender from GEICO, Mr. Henley’s liability insurer, of its

$100,000 limit. (Ex. 6, at 3-2 (Counsel Letters)).

       13.    ACM’s counsel responded on April 4, 2018, correcting several fact

misstatements, asserting that the March 28, 2018 letter was the first time ACM had

received written notice of GEICO’s limits tender, and stating that under Oklahoma statute

the UM carrier had 60-days to waive subrogation or substitute payment. (Ex. 6, at 5-6).

       14.    On April 10, 2019, Mrs. Graves’ counsel responded acknowledging some of

the factual misunderstandings, acknowledging that the tender was required to be in writing,

and agreeing that the letter triggered the 60-day statutory window. He wrote:

                                             4
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 11 of 39



       I am certain that you said your client would waive your subrogation right
       against the tortfeasor’s $100,000.00 policy. Perhaps you were talking about
       a future course of action but I took it to mean that you were waiving your
       subrogation right. It was clear to me but it doesn’t matter anyway because it
       has to be in writing. I did not do anything to rely upon your representation so
       there is no harm done in this misunderstanding.

       You are correct in recitation of the statute and how you have 60 days now to
       determine whether you want to waive your subrogation rights and either
       tender a substitute $100,000.000. Let us know if we need to do anything to
       assist you and your client in your active endeavors.

(Ex. 6, at 7).

       15.       Although subrogation research had already begun, including the demand

letters to the Hunt parties, additional legal counsel was retained during the 60-day statutory

window to analyze the strength of a possible subrogation claim. (Ex. 2, at 32).

       16.       On May 29, 2018,1 ACM’s counsel wrote that it wanted to preserve

subrogation and make substitute payment but needed instructions. Counsel wrote:

       Several weeks ago, I asked if an estate had been open for Mr. Graves and if
       Mrs. Graves had been appointed as an executor or administrator. On our
       Friday call, you confirmed that there is no probate, nor is there an executor
       or administrator, and that you would prefer to resolve payment by ensuring
       that all of Mr. Graves’ family members agree to their share of recovery, and
       if no agreement can be reached, having the recovery apportioned by a district
       court. In this situation, it is unclear how to direct payment of the $100,000
       substitute payment since it cannot be paid to “The Estate of Nathan Graves.”
       Please let me know as soon as possible how you would like for the
       substitution payment to be processed.

(Ex. 6, at 8-9). ACM’s counsel also inquired about workers’ compensation death benefits



       1
              The 60th day was Sunday, May 27, 2018, and due to Memorial Day, the first
business day thereafter was Tuesday, May 29, 2018.

                                              5
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 12 of 39



which Mrs. Graves and her family members might have received. (Id.)

       17.    It was later found that Mrs. Graves had filed a lawsuit against Mr. Henley

and against the Insurance Defendants on May 24, 2018, before expiration of the 60-day

window granted by Oklahoma’s UM statute for the Insurance Defendants to make their

subrogation determination. (Doc. 11, at 3 (Stipulations f.)). The Insurance Defendants had

not been served with the lawsuit when their counsel sent the May 29, 2018 letter.

       18.    In a letter dated September 5, 2018, ACM’s counsel wrote to Mrs. Graves’

counsel confirming that the $1 million limit was available to her and again asked for

information on Ofc. Graves’ heirs and the workers’ compensation lien. Counsel wrote:

       As I have in all my recent letters, I again reiterate that PMA cannot simply
       write a check to Mrs. Graves for the $1 million limit. I have, for several
       months, requested information that is necessary to make the payment. You
       have informed me that no estate has or will be opened for Mr. Graves, nor
       has an executor been appointed to accept the payment. You have informed
       me that you intend to obtain agreement from Mr. Graves’ heirs on their share
       of the UM insurance proceeds. PMA will need documentation of each heirs’
       agreement to their share of the UM policy proceeds because each can sue
       PMA directly if they are unsatisfied with your proposed distribution. See
       Forbes v. Shelter Mut. Ins. Co., 904 P.2d 159 (Okla. Civ. App. 1995).

       I also have asked if Mrs. Graves received any death benefits from a workers’
       compensation carrier but have received no response. Under Oklahoma
       statute, 85A O.S. § 43(B)(4), workers’ compensation carriers are granted
       superior subrogation rights against UM benefits. I recently received a call
       from an attorney for a workers compensation carrier for the Sac and Fox
       Nation and was informed that they will in fact assert a subrogation right and
       intervene in the pending lawsuit.

(Ex. 6, 17-18).

       19.    On September 18, 2018, Mrs. Graves’ counsel responded stating: “I am


                                            6
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 13 of 39



hopeful that we will be able to get in agreement on how to divide the money that comes

from this case now that you have finally offered your $1 Million Dollars.” (Ex. 6, at 20).

       20.        On October 23, 2018, counsel for the Insurance Defendants wrote to Mrs.

Graves’ counsel on certain litigation matters and again stated:

       I would finally request, as I have many times over the last several months,
       that you either inform me of an open estate and personal representative for
       Mr. Graves for payment of the UM proceeds, or provide me with information
       that every person and insurance company that is entitled to such proceeds,
       including Mrs. Graves, Mr. Graves’ surviving children and parents, the
       intervening workers’ compensation carrier, and the private UM insurer of
       Mr. Graves, have agreed in writing for their share of the UM proceeds. This
       information is imperative for PMA to make payment to avoid exposure to
       competing claims and additional liability. See Forbes v. Shelter Mut. Ins. Co.,
       904 P.2d 159 (Okla. Civ. App. 1995); 85A O.S. § 43(B)(4).

(Ex. 6, at 22-23).

       21.        On October 24, 2018, Mrs. Graves’ counsel wrote to counsel for both ACM

and for GEICO and stated:

       I would like the checks made out to Janet Graves as next of kin of Nathan
       Graves (as the lawsuit has been brought). If you are unwilling to do that and
       have any authority for requiring a probate, please advise as to your position.
       I don’t know of any authority for you to attach that string to settlement.

(Ex. 6, at 24).

       22.        On October 31, 2018, counsel for ACM responded explaining why it was not

feasible to write the check as requested and reiterating that the legal citation of Forbes had

been made in prior letters. (Ex. 6, at 25-26). Counsel also corrected the false suggestion

that the Insurance Defendants were “requiring a probate” as a condition to payment:

       To ensure that everyone is compensated, the UM carrier will require that a

                                              7
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 14 of 39



       duly appointed personal representative represent the entire estate of Mr.
       Graves, or an agreement by and between all persons eligible for
       distribution under the wrongful death statute. The UM carrier cannot
       prudently pay only Mrs. Graves in her individual capacity.

(Id.) (emphasis added).

       23.    On November 6, 2018, Mrs. Graves’ counsel responded again falsely

suggesting that the Insurance Defendants were “insist[ing] on probate” and further

suggested that the check be written “to the Estate.” The letter also stated without support

that the Forbes case did not apply. (Ex. 6, at 29).

       24.    In December of 2018, Mrs. Graves settled her claim against Mr. Henley by

accepting GEICO’s $100,000 limit and dismissed Mr. Henley from the lawsuit. This was

nearly two years after the accident. (Doc. 11, at 3 (Stipulation g.)).

       25.    On December 24, 2018, ACM’s counsel wrote to Mrs. Graves’ counsel

confirming a telephone conversation in which counsel was finally receptive to an

agreement between Mrs. Graves and Ofc. Graves’ other heirs on distribution. The letter

asked for clarification on additional family members including two minors who had

received workers’ compensation benefits and a natural daughter of Mr. Graves’ who the

file indicated was later adopted by another family. The letter cited Meadow Gold Dairies

v. Oliver, 535 P.2d 290, 295 (Okla. 1975) (“Natural children, even after adoption, are

eligible to inherit from both their natural and adopted parents.”) (Ex. 6, at 30).

       26.    Mrs. Graves’ counsel responded by email on January 4, 2019, stating that the

minors were Mrs. Graves’ grandchildren stating further: “I can’t tell you how [the


                                              8
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 15 of 39



grandchildren] qualified for workers comp benefits, but they clearly don’t qualify for

wrongful death benefits.” The letter provides no citation for this statement. Counsel further

disputed, without support, that the Meadow Gold case presented any legitimate concerns.

(Ex. 6, at 31). Mrs. Graves later testified at her deposition that she and Ofc. Graves were

legal guardians over the grandchildren. (Ex. 5 (Graves Dep. 13:20-14:19)).

       27.      On January 7, 2019, Mrs. Graves’ counsel wrote to ACM’s counsel with an

agreement signed by Mrs. Graves, Ofc. Graves’ parents, and three of his children. The

minors and Ofc. Graves’ other daughter were not mentioned. (Ex. 6, at 32-33).

       28.      On January 9, 2019, ACM’s counsel responded discussing the implication of

the other possible heirs and proposed a supplemental one-page “Payment Agreement” for

Mrs. Graves to sign that included a hold harmless provision which counsel confirmed was

“consistent with our telephone discussion.” (Ex. 6, at 34-35).

       29.      The Payment Agreement was signed shortly thereafter. (Ex. 7 (Payment

Agreements)). The $1 million check was issued on January 30, 2019 and received Mrs.

Graves’ counsel on February 1, 2019.2 (Doc. 11, at 3 (Stipulation h.)).

       30.      At no time during the claims process was an offer made to Mrs. Graves for

less than the UM policy limits, nor did Mr. Leikam ever suggest that Ofc. Graves’ life was

worth less than the policy limit. (Ex. 5 (Graves Dep. 44:8-20)).

       31.      Mrs. Graves testified at her deposition that Mr. Leikam was never rude to her


       2
              A mistake in the check’s payee line was brought to the Insurance Defendants’
attention a month and a half later and was promptly remedied. (Ex. 6, at 27-40).

                                              9
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 16 of 39



or her family members, and that he never failed to return any calls or answer any questions.

(Ex. 5 (Graves Dep. 44:21-25; 52:11-17)).

       32.    Mr. Leikam neither insisted on, nor dissuaded Mrs. Graves from, retaining

counsel. (Ex. 5 (Graves Dep. 49:15-20)). Mrs. Graves testified that certain aspects of the

claim were difficult prior to retaining counsel. For example, when she asked Mr. Leikam

why GEICO had addressed its tender letter to an executor of the Nathan Graves estate, she

testified that “[Mr. Leikam] informed me that he was not an attorney; and that if I had those

questions, I would probably need to discuss it with my . . . own representation.” (Ex. 2, at

17; Ex. 5 (Graves Dep. 48:10-18)).

       33.    Mrs. Graves testified that she did not have a good understanding of heirship

matters before she retained counsel. For example, she did not know that Ofc. Graves’

parents were entitled to recovery under the Oklahoma wrongful death statute. She testified:

       Q. And did you have an understanding why [Mr. Leikam] was asking about
       who Mr. Graves’ heirs would be?

       A. . . . I have come to understand that obviously there are certain percentages
       that go to each heir; but at first, no, I didn't really understand exactly.

       Q. How recently did you come to understand about these percentages that
       need to go to different family members?

       A. As far as the amounts, not until I hired my own attorney. I knew there
       would be a division based upon Oklahoma law.

       Q. You knew that prior to hiring Mr. Berry or after?

       A. I knew that there would be some sort of division with my children only
       because there have been with a federal policy, so I assumed that there would
       possibly be. I had no idea about his parents; I’ll be honest. I kind of figured

                                             10
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 17 of 39



       children would fall under that category; but as far as how much division and
       anything else, not until I hired my own attorney.

(Ex. 5 (Graves Dep. 40:11-41:12; see also 91:10-92:25)).

       34.    Mrs. Graves also did not fully understand subrogation issues under the

Oklahoma UM statute until she retained counsel. She testified:

       A. I have—since I have an attorney—come to understand that part of
       [insurance procedure] has to do with the way things are reimbursed based
       upon what the economist would have told the UM. So if there were other
       policies out there there’s a possibility, you know, they could have been doing
       that to get reimbursed for part of the money they were going to have to pay
       on their own policy. And I did not understand that before I, I got my own
       attorney. I don’t deal with insurance so.

       Q. So you have some understanding now of the complexities of what you’re
       calling reimbursements between insurers.

       A. Yeah.

       Q. And that came after you hired Mr. Berry.

       A. Yes, sir. I had no knowledge of any of that; never been involved with
       anything like that.

(Ex. 5 (Graves Dep. 61:2-18)).

       35.    Mrs. Graves testified that she did not accept GEICO’s tender earlier because

she requested that the matter be put “on hold[.]” (Ex. 5 (Graves Dep. 58:4-59:1)). She

further testified that Mr. Leikam did not mislead her and never told her that accepting

GEICO’s tender would imperil her UM claim. (Ex. 5 (Graves Dep. 59:23-60:24)).

       36.    At her deposition, Mrs. Graves testified that she received payment from four

life insurance policies and other benefits totaling $510,000. All but one of the policies were


                                             11
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 18 of 39



paid within a few weeks of Ofc. Graves’ death. Her two oldest sons also received $42,000

each shortly after the accident. Mrs. Graves and the two grandchildren for whom she was

legal guardian also received workers’ compensation benefits, and some of those payments

continued as of the day of the deposition. (Ex. 5 (Graves Dep. 63:20-68:9; 71:11-79:4)).

       37.    Although the check was received on February 1, 2019 (and corrected a month

and a half later), Mrs. Graves testified at her deposition on May 7, 2019 that the check had

only been deposited a few days before the deposition, and only then also deposited the

GEICO check which had been received much earlier. An agreement with the workers’

compensation carrier also was not reached until just prior to the deposition. (Ex. 5 (Graves

Dep. 79:5-80:24; 88:5-89:14)).

                                STANDARD OF REVIEW

       Summary judgment should be granted if there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

An issue is “genuine” if there is sufficient evidence on each side so that a rational trier of

fact could resolve the issue either way, and a fact issue is “material” only if it is essential

for proper disposition under the substantive law. Adler v. Wal-Mart Stores, Inc., 144 F.3d

664, 670 (10th Cir. 1998). The court must consider the evidence in a light favorable to the

nonmoving party, but if the nonmoving party’s proffered evidence is “merely colorable”

or “is not significantly probative” then summary judgment should be granted to the movant.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1996).




                                              12
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 19 of 39



                           ARGUMENT & AUTHORITIES

I.     THE UM LIMITS PAYMENT HAS RESOLVED PLAINTIFF’S BREACH
       OF CONTRACT CLAIM AS A MATTER OF LAW.

       Mrs. Graves concedes that the limits payment fulfilled the Insurance Defendants’

contractual obligation. (Doc. 11, at 3 (Stipulation h.)). As a matter of law, “contract

damages to pay money owed on an insurance policy . . . is ordinarily limited to policy

limits[.]” Watson v. Farmers Ins. Co., Inc., 23 F. Supp. 3d 1342, 1351 (N.D. Okla. 2014).

Summary judgment should therefore be granted on Mrs. Graves contract claim.

II.    PLAINTIFF MUST PRESENT SIGNIFICANT EVIDENCE OF TORTIOUS
       CONDUCT TO SUBMIT A BAD FAITH CLAIM TO A JURY.

       Oklahoma law recognizes a UM carrier’s duty of good faith and fair dealing and an

tort claim for breach of that duty (a “bad faith” claim). See Beers v. Hillory, 241 P.3d 285,

287-88 (Okla. Civ. App. 2010) (citing Christian v. Am. Home Assurance Co., 577 P.2d 899

(Okla. 1977)). In this case, Mrs. Graves’ UM claim was never denied; the sole allegations

are “unreasonable delay” and “inadequate investigation.” The Beers court held:

       The elements of a bad faith claim against an insurer for delay in payment of
       first-party coverage are: (1) claimant was entitled to coverage under the
       insurance policy at issue; (2) the insurer had no reasonable basis for delaying
       payment; (3) the insurer did not deal fairly and in good faith with the
       claimant; and (4) the insurer’s violation of its duty of good faith and fair
       dealing was the direct cause of the claimant’s injury. The absence of any one
       of these elements defeats a bad faith claim.

Id. at 292 (citing Ball v. Wilshire Ins. Co., 221 P.3d 717, 724 (Okla. 2009)).

       The Beers court further made clear that “the minimum level of culpability necessary

for liability against an insurer to attach is more than simple negligence, but less than the

                                             13
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 20 of 39



reckless conduct necessary to sanction a punitive damage award against [the insurer].” Id.

(citing Badillo v. Mid Century Ins. Co., 121 P.3d 1080, 1093 (Okla. 2005)). “Insurers are

free to make legitimate business decisions (and mistakes) regarding payment, as long as

they act reasonably and deal fairly and in good faith with their insureds.” Id. (citing Bailey

v. Farmers Ins. Co., Inc., 137 P.3d 1260, 1264 (Okla. Civ. App. 2006)). “Where an insurer

has demonstrated a reasonable basis for its actions, bad faith cannot exist as a matter of

law.” Id. at 293 (citing Manis v. Hartford Fire Ins. Co., 681 P.2d 760, 761–62 (Okla. 1984);

Buzzard v. Farmers Ins. Co., Inc., 824 P.2d 1105, 1109 (Okla. 1991)).

       The courts have set a high bar for plaintiffs to overcome summary judgment. “The

party claiming bad faith has the burden of proof and must make a ‘clear showing’ that the

insurer acted unreasonably and in bad faith[.]” Porter v. Farmers Ins. Co., Inc., 505 Fed.

Appx. 787, 791 (10th Cir. 2012) (unpublished) (citing McCorkle v. Great Atl. Ins. Co., 637

P.2d 583, 587 (Okla. 1981); Christian, 577 P.2d at 905)). “[B]efore the issue of an insurer’s

alleged bad faith may be submitted to the jury, the trial court must first determine as a

matter of law, under the facts most favorably construed against the insurer, whether the

insurer’s conduct may be reasonably perceived as tortious.” Beers, 241 P.3d at 291 (citing

Garnett v. Gov’t Employees Ins. Co., 186 P.3d 935, 944 (Okla. 2008)).

       Important to this case is that “mere delay in the payment of benefits is not enough

to establish bad faith.” Tran v. Nationwide Mut. Ins. Co., No. 11-CV-374-CVE-FHM, 2012

WL 380359, *5 (N.D. Okla. Feb. 6, 2012), aff’d 524 Fed. Appx. 391 (10th Cir. 2013). “A

decision to withhold or delay payment, if based on a legitimate dispute or reasonable

                                             14
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 21 of 39



justification (legal or factual) cannot form the basis of bad faith tort liability.” Caughron v.

Liberty Mut. Fire Ins. Co., No. 11-CV-206-GKF-TLW, 2014 WL 11531560, *12 (N.D.

Okla. Mar. 6, 2014) (citing Barnes v. Okla. Farm Bureau Mut. Ins. Co., 11 P.3d 162, 171

(Okla. 2000)). Thus, if the facts establish any reasonable basis for an alleged delay,

summary judgment should be granted. See Beers, 241 P.3d at 293 (“Where an insurer has

demonstrated a reasonable basis for its actions, bad faith cannot exist as a matter of law.”)

III.   PLAINTIFF CANNOT ESTABLISH SUFFICIENT EVIDENCE OF AN
       “UNREASONABLE” DELAY TO WITHSTAND SUMMARY JUDGMENT.

       The record of undisputed facts shows a lack of tortious or “unreasonable” conduct

by the Insurance Defendants. Any alleged delay simply does not rise to the level of

“tortious” conduct necessary to submit the question to a jury.

       A.     The Insurance Defendants Acted Reasonably in Evaluating the Claim.

       The record of undisputed facts establishes that ACM investigated and processed the

claim promptly upon notice. In the first several months Mr. Leikam worked directly with

Mrs. Graves and her family members to obtain basic information. Medical and employment

releases were returned by Mrs. Graves in May of 2017. Between June and September of

2017, an expert economist estimated economic damages as “in the range of $500K to

$600K.” ACM also investigated the role of other possible tortfeasors. The police report

that included detailed narratives and which contained information that Mr. Hunt may also

have acted negligently by passing in a no passing zone was completed in July of 2017,

approximately six months after the accident. ACM made demand on the Hunt parties and


                                              15
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 22 of 39



their insurers in September of 2017. Responses were received February of 2018. Mrs.

Graves retained counsel shortly thereafter.

       The totality of the undisputed facts shows active claim evaluation during these

months. Mrs. Graves sole argument for bad faith is essentially that this took too long, but

under Oklahoma law “mere delay in the payment of benefits is not enough to establish bad

faith.” Tran, 2012 WL 380359, *5. Mrs. Graves instead must make a “clear showing” of

facts that can be “reasonably perceived as tortious.” Porter, 505 Fed. Appx. at 791; Beers,

241 P.3d at 291. Her claim was never denied, and no offer was ever made for less than the

full limit. The Insurance Defendants never sought to use economic pressure, nor did they

in any way seek to “lowball” the claim. Mrs. Graves, at most, alleges negligence; but

negligence is insufficient to support a bad faith claim.3

       Mrs. Graves has failed to produce sufficient evidence of bad faith conduct by the

Insurance Defendants, and summary judgment should therefore be granted.

       B.       Plaintiff Did Not Trigger Oklahoma’s Statutory “Speedy Payment
                Mechanism” Until 14 Months After the Accident.

       In Phillips v. New Hampshire Ins. Co., 263 F.3d 1215 (10th Cir. 2001) a key



       3
              See Inks v. USAA Gen. Indem. Co., No. 17-CV-210-GKF-FHM, 2018 WL
3583116, * 8 (N.D. Okla. June 27, 2018) (holding that even if “mistakes” by the insurer
are established “internal negligence is insufficient for bad faith liability.”) (citing Peters v.
Am. Income Life Ins. Co., 77 P.3d 1090, 1098 (Okla. Civ. App. 2002) (“Bad faith and
negligence are not synonymous.”)); Errahmouni v. Progressive N. Ins. Co., No. CIV-12-
1380-HE, 2013 WL 6410985, at *4 (W.D. Okla. Dec. 9, 2013) (“[A] concession ... that
‘mistakes were made,’ or words to that effect, does not, in and of itself, show bad faith.
Bad faith requires more than simple negligence.”).

                                               16
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 23 of 39



provision of the Oklahoma UM statute—Okla. Stat. tit. 36, §3636(F)—is addressed. The

statute states that if a tortfeasor’s liability carrier tenders its limits, the UM insured must

provide written notice by certified mail to the UM insurer, and the UM insurer then has 60

days to either waive subrogation against the tortfeasor or substitute payment. The court in

Phillips twice refers to this as a “speedy payment mechanism” for the benefit of the insured

which is “triggered” by the written notice. Thus, while Oklahoma law places many

obligations on the UM carrier, one obligation placed on the insured is to provide written

notice of a limits tender by an insured tortfeasor’s liability carrier to provide the UM carrier

with time to evaluate its subrogation rights and to determine whether to substitute payment.

       Written notice of GEICO’s limits tender was not provided until Mrs. Graves hired

counsel in March of 2018, approximately 14 months after the accident. (Ex. 6, at 3-4). On

April 4, 2018, ACM’s counsel wrote a letter to Mrs. Graves’ counsel establishing that this

was the first time ACM was presented with written notice of the tender and informed him

of the 60-day timeline for evaluation under the statute. (Ex. 6, at 5-6). On April 10, 2018,

Mrs. Graves’ counsel responded by letter acknowledging this fact: “You are correct in

recitation of the statute and how you have 60 days now to determine whether you want to

waive your subrogation rights and either tender a substitute $100,000.00.” (Ex. 6, at 7).

       The undisputed fact record establishes that ACM was already evaluating possible

subrogation—specifically, possible subrogation against the Hunt parties. (Ex. 4). When

written notice of GEICO’s tender was received, additional evaluation was performed by an

attorney retained by PMA. At the end of the 60-day window, PMA sought to retain its

                                              17
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 24 of 39



subrogation interests and make a substitute payment but was unable to do so for lack of

cooperation regarding heirs and workers’ compensation liens (see next section).

       Notably, Mrs. Graves sued Mr. Henley and the Insurance Defendants before

expiration of the 60-day statutory window. This was done despite counsel’s earlier

acknowledgement of the statutory 60-day window.

       C.     Plaintiff Was Uncooperative Regarding The Insurance Defendants’
              Reasonable Inquiries About Heirs and Workers Compensation Liens.

       For seven months after the Insurance Defendants notified that it wanted to substitute

payment, they asked numerous times how to make payment to multiple heirs who are

entitled to recovery under the Oklahoma wrongful death statute, 12 O.S. § 1053. These

letters repeatedly cited Forbes, a case in which a surviving spouse and surviving child

disputed UM wrongful death proceeds. The surviving spouse argued that she alone was

entitled to recovery under the terms of the UM policy while the daughter argued that she

was entitled to UM proceeds under the wrongful death statute. The court held that the

wrongful death statute applied because “UM insurance proceeds represent damages which

may be recovered by those entitled by § 1053(B) to bring a wrongful death action[.]” 904

P.2d at 163. The court further held with respect to persons identified in the wrongful death

statute that the UM carrier is “liable to those same individuals.” Thus, a UM carrier is

directly liable to all persons who would be entitled to proceeds under the wrongful death

statute, and each therefore can likely sue the UM carrier directly if they are excluded.

       A remarkably similar case is AAA Nevada Ins. Co. v. Chau, 880 F. Supp. 2d 1282


                                             18
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 25 of 39



(D. Nev. 2010), where an insurance claim was based on wrongful death. An attorney wrote

to the insurer claiming that she represented two relatives of the deceased and demanded

that limits be paid within two weeks. See id. at 1284. The Court noted, however, that the

letter did not identify all heirs of the decedent or provide releases. See id. The insurer

attempted several times thereafter to obtain heirship information, but the attorney refused

to respond. Id. at 1287. When the insurer was sued, the claim was brought not only by the

two prior claimants but by seven additional claimants. See id. The Court found that the

insurer acted reasonably under the circumstances and granted summary judgment. See id.

The court went so far as to hold that the “demand letter was itself unreasonable and appears

to be nothing more than an attempt to set up a potential bad faith claim[.]” Id. at 1288.

       The same complications arose in this case with respect to the interests of the

workers’ compensation carrier. In each letter from ACM’s counsel, the question of whether

an agreement had been reached was asked, but was ignored for several months. The

workers compensation carrier, in fact, intervened in this lawsuit to protect its interest. The

ability of a workers’ compensation carrier to sue a UM carrier directly is set forth in

Oklahoma’s workers’ compensation code, Okla. Stat. tit. 85A, § 43(B)(4), which states:

“An employer or carrier who is liable for compensation under this act on account of injury

or death of an employee shall be entitled to maintain a third-party action against the

employer’s uninsured motorist coverage or underinsured motorist coverage.”

       Under Oklahoma law, the Insurance Defendants’ concerns were legitimate and

preclude a jury question on bad faith. The concern was the insurer’s risk of incurring

                                             19
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 26 of 39



multiple liability to either wrongful death beneficiaries heirs or the workers’ compensation

carrier. In Porter, the claimant alleged unreasonable delay where the UM insurer was

investigating whether Medicare had an interest in the payment. The court held:

       [Claimant] argues that [Insurer] could have called Medicare at an earlier date
       to resolve any confusion. But “[t]ort liability may be imposed only if there is
       a clear showing that the insurer, in bad faith unreasonably withholds payment
       of the claim.” Lewis v. Farmers Ins. Co., Inc., 681 P.2d 67, 70 (Okla.1983).
       Here, [Insurer] reasonably withheld payment to avoid incurring duplicate—
       or even triplicate—liability. See Porter, 2012 WL 256014, at *19 (discussing
       extent of [Insurer’s] possible liability). The evidence indicates that [Insurer]
       did so “in order to protect [itself] from potential exposure to double
       payments.” See Beers, 241 P.3d at 292. This was a “legitimate” concern, and
       [Claimant] “did not produce [sufficient] contradictory evidence or any
       evidence suggesting [Insurer] intentionally delayed payment during this
       period for an improper purpose.”

505 Fed. Appx. at 791 (alterations added).

       In this case, ACM’s counsel asked repeatedly for necessary information to avoid the

possibility of multiple liability but received no response.4 Under Oklahoma law, the

Insurance Defendants’ inquiries which went unanswered were reasonable.

       D.       Lack of Cooperation Is Properly Considered in Defense of Bad Faith.

       In First Bank of Turley v. Fid. & Deposit Ins. Co. of MD, 928 P.2d 298, 308 (Okla.


       4
             Even while discussing an agreement, counsel refused to acknowledge the
legitimacy of Insurance Defendants’ concerns about the minors who received workers’
compensation benefits and Ofc. Graves’ daughter who was later adopted. Counsel simply
responded that he didn’t know how his client’s grandchildren—over whom it was later
determined at deposition that she held legal guardianship—qualified for workers
compensation benefits and disputed Oklahoma law that natural children can inherit death
benefits. Counsel went so far as to make additional accusations of bad faith. (Ex. 6, at 30-
31). The Insurance Defendants made a business decision to release the funds subject to a
hold harmless agreement, but this exchange further reveals a lack of cooperation.

                                             20
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 27 of 39



1996), the Oklahoma Supreme Court held that an insurer may defend bad faith allegations

based on the failure by an insured or their counsel to cooperate in a way that makes it

impossible for the insurer to discharge its duty. The Tenth Circuit has further

acknowledged situations in which a lack of cooperation is properly considered:

       [T]he justification for bad faith jurisprudence is as a shield for insureds—not
       as a sword for claimants. Courts should not permit bad faith in the insurance
       milieu to become a game of cat-and-mouse between claimants and insurer,
       letting claimants induce damages that they then seek to recover, whilst
       relegating the insured to the sidelines as if only a mildly curious spectator.

Wade v. EMCASCO Inc. Co., 483 F.3d 657, 669-70 (10th Cir. 2007).

       Other courts have addressed this issue more specifically and have held that a

plaintiff’s contribution to a delay constitutes a valid defense to bad faith claims:

       There can be little question but that an insurer which provides uninsured
       motorist coverage has a reasonable expectation that if the insured suffers a
       loss claimed to be covered under the uninsured motorist provisions of the
       policy, the insured will promptly and accurately furnish it with all the
       information and evidence pertinent to the claim that is known to the insured.
       If a failure of the insured to do so results in delaying or impeding the
       investigation of the claim by the insurer or delays or makes improvident the
       insurer’s payment of the claim, any economic loss and emotional distress
       caused the insured by virtue of any such nonpayment or delay in
       investigation or payment will have been caused either wholly or in part by
       the conduct of the insured.

Cal. Cas. Gen. Ins. Co. v. Superior Court, 173 Cal. App. 3d 274, 283 (Cal. Ct. App. 1985).5



       5
              Cal. Cas. Gen. Ins. Co. recognized tort liability for comparative bad faith,
but was overruled in Kransco v. Am. Empire Surplus Lines Ins. Co., 2 P.3d 1 (Cal. 2000).
The latter court made clear, however, that the insureds conduct “may factually disprove the
insurer’s liability for bad faith by showing the insurer acted reasonably under the
circumstances.” This is the rule in Oklahoma. See First Bank of Turley, 928 P.2d at 308.

                                              21
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 28 of 39



       In this case, the record is clear that requests by ACM’s counsel for instructions on

how to process payment to protect PMA’s interests from third-party claims were

reasonable and went unanswered for at least seven months.6 (Ex. 6). This lack of

cooperation is relevant in examining Mrs. Graves’ bad faith allegations. It was not

unreasonable for the Insurance Defendants to request information on heirs and the workers

compensation interest and was in fact unreasonable to refuse to respond. These facts

support summary judgment for the Insurance Defendants.

IV.    PLAINTIFF CANNOT ESTABLISH SUFFICIENT EVIDENCE OF AN
       “INADEQUATE INVESTIGATION” TO AVOID SUMMARY JUDGMENT.

       In discovery, Mrs. Graves has alleged that ACM should have interviewed witnesses

as opposed to relying on the police reports; but under Oklahoma law, a claimant must show

“that a more thorough investigation would have produced relevant information.”

Timberlake Const. Co. v. U.S. Fid. and Guar. Co., 71 F.3d 335, 345 (10th Cir. 1995). In

Sims v. Great Am. Life Ins. Co., 469 F.3d 870, 891 (10th Cir. 2006), a life insurer denied a

claim where it found evidence of suicide. The widow sued for breach of contract and bad

faith, including an allegation of “inadequate investigation.” She argued that the insurer

failed to interview family members and others who would have told them that suicide was

unlikely. The court quoted the following from Timberlake Const.:


       6
              Also relevant is that Mrs. Graves filed her lawsuit against Mr. Henley and
the Insurance Defendants before the end of the 60-day statutory evaluation period for
substitute payment, even after counsel acknowledged that the timeframe was in effect.
When informed that PMA wanted to substitute payment but needed information on heirs
and the workers’ compensation interest, this request was repeatedly ignored.

                                            22
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 29 of 39



       [W]hen a bad faith claim is premised on inadequate investigation, the insured
       must make a showing that material facts were overlooked or that a more
       thorough investigation would have produced relevant information. [The
       insured] made no such showing. For example, while [the insured’s] expert,
       testified that [the insurer] breached the duty of good faith by not questioning
       [the insured’s] representatives [concerning the dispositive issue], [the
       representatives’] views on this subject would not have changed the
       underlying facts already known to [the insurer], facts from which [the
       insurer] was entitled to form a reasonable belief [about the dispositive
       issue].

Sims, 469 F.3d at 892 (alterations and emphasis in original). The court found a lack of bad

faith in that case because “any additional facts could not have changed the conclusions

drawn in the various state officials’ reports.” Id. at 893.

       In Porter, a claimant similarly alleged that a UM adjusters interviews were

“inadequate” but the court held that “there is no indication that further investigation would

have changed the underlying facts already known” and that “there is no evidence that

further questioning would have revealed anything new.” 505 Fed. Appx. at 794. The court

reiterated that “Oklahoma does not require an insurer’s investigation to be perfect; it need

only be “reasonably appropriate under the circumstances.” Id. The court therefore affirmed

summary judgment because “[a] jury could not reasonably conclude on this evidence that

[Insurer] acted in bad faith.” Id.

       The same is true in this case. ACM reasonably relied on the police reports to

determine that Mr. Graves did not contribute to the accident and that Mr. Henley was liable.

The police report also included evidence that Mr. Hunt may have passed in the no-passing

zone which warranted further consideration on subrogation. Mrs. Graves agreed that it


                                              23
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 30 of 39



remains unclear whether Mr. Hunt could independently be found negligent. (Ex. 5 (Graves

Dep. 28:4-32:19)). Accordingly, the Hunt inquiry was not fact dependent—the question

was how strong the claim might be under existing law. In Fargo v. Hays-Kuehn, 352 P.3d

1223 (Okla. 2015), the Oklahoma Supreme Court held under a similar fact pattern that

even if a lead vehicle does not make contact the driver can be liable for negligence if they

set up a dangerous condition by blocking the view of another vehicle that makes contact.

However, the court also held that a full trial would be necessary for a jury to determine

whether the actions were sufficiently dangerous. PMA eventually made the business

decision to forego this subrogation claim, but there can be no valid argument that the lack

of liability by Mr. Hunt was in any way clear or indisputable.

       With respect to valuation of the wrongful death claim, that too did not require

extensive fact research. Nothing in the record shows that ACM ever doubted that Ofc.

Graves was an upstanding citizen, well respected by his peers, with good family

relationships. An expert economist determined that economic damages were “in the range

of $500K to $600K.” But noneconomic damages are much more difficult to discern. See,

e.g., Aderhold v. Stewart, 46 P.2d 346, 348 (Okla. 1935) (holding that noneconomic

damages “are not articles of commerce” and “cannot be weighted or measured.”). A review

of precedent reveals that a wrongful death claim such as this could be valued less than $1

million dollars.7 The Insurance Defendants nevertheless paid the full $1 million and never


       7
            See, e.g., Blakley v. Magic Lube, CJ-2009-512, 2010 WL 4085547 (Dist. Ct.
Cherokee Cnty., Okla.) (surviving spouse received approximately $350,000, and each of

                                            24
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 31 of 39



made an offer of anything less. But to suggest that this determination is simple or

straightforward, or that it requires extensive fact research, is simply unwarranted.

       The Insurance Defendants’ fact investigation was well within the realm of good

faith. The factual issues were established in the lengthy police reports or were otherwise

never questioned by ACM. Instead, the complex issues were not factual but primarily legal.

Additional fact interviews “would not have changed the underlying facts already known[.]”

Sims, 469 F.3d at 892. Summary judgment should therefore be granted to the Insurance

Defendants on Mrs. Graves allegation of “inadequate investigation.”

V.     PLAINTIFF HAS NOT ESTABLISHED SUFFICIENT EVIDENCE OF BAD
       FAITH DAMAGES TO WITHSTAND SUMMARY JUDGMENT.

       As with any tort, a bad faith claimant must establish not only liability, but damages.

See Beers, 241 P.3d at 292. Oklahoma law recognizes three forms of damages recoverable

in a bad faith case: (1) financial losses, (2) embarrassment and loss of reputation, and (3)

mental pain and suffering. Okla. Unif. Jury Instr. 22.4. Mrs. Graves has not produced

sufficient evidence of damages to submit a question to a jury.

       A.     Attorney Fees are Not Recoverable as an Element of Financial Loss.

       In discovery, Mrs. Graves states that she paid a $115,000 contingency fee to her

counsel and that she is entitled to recover this as economic loss. In Barnes the Oklahoma



four surviving children received $70,000, for a total of $630,000, which likely was
inclusive of both economic and noneconomic damages.); Shoopman v. Winningham, No.
CJ-2011-1185, 2001 WL 35739076 (Dist. Ct. Tulsa Cnty., Okla.) (surviving spouse and
three children shared in $500,000 for “loss of services” and “other,” which likely
represented grief and other intangible loss.)

                                             25
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 32 of 39



Supreme Court held that, just like any tort action, attorney fees are not recoverable as an

element of damages in an insurance bad faith case. 11 P.3d at 178-82; see also Caughron,

at *13-14 (citing Barnes and rejecting argument for attorney fees as damages in UM bad

faith case). Thus, this argument fails as a matter of law.

       This argument is also flawed because it assumes that a UM carrier must prevent a

claimant from incurring attorney fees. Oklahoma law has expressly held to the contrary.

See Vickers v. Progressive N. Ins. Co., 353 F. Supp. 3d 1153, 1165 (N.D. Okla. 2018)

(holding “the simple fact that Plaintiff was required to employ counsel in this case does not

demonstrate bad faith.”). Mrs. Graves also admitted that the matter was more complicated

that she initially thought and retaining counsel helped her understanding of the claims. (Ex.

5 (Graves Dep. 58:4-59:1; 59:23-60:24; 61:2-18)).

       There simply is no legal basis to support Mrs. Graves’ attorney costs as an element

of damages and summary judgment should therefore be granted.

       B.     Mrs. Graves Otherwise Lacks Financial Loss.

      Mrs. Graves testified that she received payment from four separate life insurance

policies and other benefits available to her totaling $510,000. All but one of the policies

were paid within a few weeks of Mr. Graves’ death. Her two oldest sons also received

$42,000 each shortly after the accident. And Mrs. Graves, along with the two minor

children, also received workers’ compensation benefits shortly after the accident, and some

of those payments continued as of May 2019. (Ex. 5 (Graves Dep. 71:11-79:4)).

      Courts have held that recovery of other financial benefits can weigh against a finding

                                             26
           Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 33 of 39



of monetary damages due to a delay in payment. See, e.g., Williams v. Hartford Cas. Ins.

Co., 83 F.Supp.2d 567, 572-73 (E.D. Pa. 2000) (finding no bad faith and noting that

claimant received workers’ compensation and benefits under the Heart and Lung Act

during the UM insurers’ extended investigation). Receipt of other financial benefits can

also establish a lack of bad faith economic pressure. See id. (holding that because claimant

received workers compensation and other benefits “the length of [Insurer’s] investigation

cannot be construed as an attempt to use economic pressure, such as lack of income and

unpaid medical bills, to force a lower settlement.”). Thus, these payments can be used to

defend liability on bad faith, and further weigh against any finding of financial loss.

      Mrs. Graves otherwise has not identified financial loss. She testified that she did not

miss any housing, tuition, or car payments. She also admitted that she had no financial

difficulties in moving to Georgia and purchasing a home. She did not testify to any struggle

that can be properly characterized as “financial loss” based on her allegation of a delayed

payment of the UM policy.8 (Ex. 5 (Graves Dep. 97:1-100:22)). Thus, summary judgment

should be granted on her claim for financial loss.

       C.       Plaintiff Has Not Supported Noneconomic                Damages      Directly
                Attributable to Any Alleged Bad Faith.

       Mrs. Graves testified to embarrassment, loss of reputation, and mental pain and

suffering, but the items she identified are not sufficient to support a jury question. More



       8
             Any claim to financial need also is undermined by the fact that Mrs. Graves
waited 5 months to deposit the GEICO check and nearly 4 months to deposit the UM check.

                                             27
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 34 of 39



importantly, she has not identified how her alleged damages could be directly attributable

to the UM claim. See Beers, 241 P.3d at 292 (requirement that “the insurer’s violation of

its duty of good faith and fair dealing was the direct cause of the claimant’s injury.”).

       As to embarrassment and loss of reputation, Mrs. Graves’ only testimony was that

her children would often ask her when the UM payment might be paid. (Ex. 5 (Graves Dep.

100:23-102:5)). With respect to mental pain and suffering, she testified that she has seen a

Christian counselor and has been prescribed sleeping pills. (Ex. 5 (Graves Dep. 102:15-

103:5)). But there simply is no basis to tie these items directly to her UM claim as opposed

to general grief. Summary judgment is therefore proper for the Insurance Defendants.

VI.    PLAINTIFF HAS FAILED TO ESTABLISH ANY EVIDENCE TO
       SUPPORT A JURY QUESTION ON PUNITIVE DAMAGES.

       The standards for punitive damages are set forth at Okla. Stat. tit. 23, § 9.1, and in

Okla. Unif. Jury Instr. 22.5. As this Court has described:

       Under Oklahoma law, “[a]n insurer’s violation of the implied duty to deal
       fairly and act in good faith gives rise to an action in tort for which
       consequential, and in a proper case, punitive damages may be sought.” But
       the recovery of punitive damages is not automatic. “Even where there is
       evidence to support the recovery of actual damages in a bad faith action
       against an insurer, submission of the issue of punitive damages to a jury may
       be improper.”

       Pursuant to 23 Okla. Stat. § 9.1, punitive damages may be available where
       the insurer has either (1) recklessly disregarded its duty to deal fairly and act
       in good faith with its insured; (2) intentionally and with malice breached its
       duty to deal fairly and act in good faith with its insured; or (3) intentionally
       and with malice breached its duty to deal fairly and act in good faith with its
       insured, and the Court finds that, beyond a reasonable doubt, the insurer acted
       intentionally and with malice and engaged in life-threatening conduct.
       ...

                                              28
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 35 of 39



       An insurer recklessly disregards its duty to deal fairly and act in good faith
       with its insured if it “was either aware, or did not care, that there was a
       substantial and unnecessary risk that its conduct would cause serious injury
       to Plaintiff.” Oklahoma Uniform Jury Instruction (OUJI)-CIV 22.5. The
       insured’s conduct “must have been unreasonable under the circumstances,
       and also there must have been a high probability that the conduct would cause
       serious harm to Plaintiff.”

Shotts v. GEICO, No. CIV-16-1266-SLP, 2018 WL 4832626, *11-12 (W.D. Okla., June 1,
2018) (Palk, J.) (some internal citations omitted).

       In Sims, the court further described the high standard for punitive damages as being

available “only when the evidence plainly shows oppression, fraud, malice, or gross

negligence.” 469 F.3d at 894. (emphasis in original). The court continued by outlining

conduct that met this level as including falsifying documents, offering to settle if claimant

would fire her counsel, denying coverage on “skeletal information,” concealing the identity

of its investigators, or obtaining confidential information. Id. At issue in Sims was a life

insurance claim which was denied for suspicion of suicide and a jury award of bad faith

and punitive damages. On the issue of punitive damages, the court held “the [insurer’s]

conduct does not demonstrate the elements of fraud or evil intent to which punitive

damages are directed.” Id. The courts have therefore made clear that punitive damages are

only available in limited cases of extreme culpable conduct.

       In Shotts, the dispute concerned a UM policy issued by GEICO, and GEICO’s

alleged failure to “promptly” make a substitute payment where the tortfeasor’s liability

carrier had tendered its limit but not yet paid. This Court granted summary judgment on

plaintiff’s claim for punitive damages with a focus on the “substantial and unnecessary


                                             29
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 36 of 39



risk” of “serious injury” requirement.

       There is no evidence before the Court to show that Geico’s handling of
       Plaintiff’s claim, including any failure to comply with the Burch prompt
       payment requirement, posed a “substantial and unnecessary risk” of “serious
       injury” to Plaintiff. Accordingly, the Court finds Geico is entitled to
       summary judgment on the issue of punitive damages.

Id. at * 11.

       Nothing in Mrs. Graves’ deposition testimony, nor anything else in the record,

indicates any risk of serious injury based on an alleged delay in UM payment. To the

contrary, the allegations establish that Mrs. Graves suffered no financial loss and there is a

lack of noneconomic loss attributable to the processing of her UM claim. Nothing in the

record evidences any of the types of “oppressive,” “fraudulent,” or “evil intent” required

for submission of a punitive damages question to a jury. Under the governing standards of

Oklahoma law, submission of a punitive damages question to a jury would be improper.

                                      CONCLUSION

       FOR THE FOREGOING REASONS, the Insurance Defendants request that this

Court enter summary judgment in its favor on all of Plaintiff’s claims.




                                             30
Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 37 of 39



                            Respectfully submitted,

                            s/ Daniel E. Gomez
                            Daniel E. Gomez, Okla. Bar No. 22153
                            CONNER & WINTERS, LLP
                            4000 One Williams Center
                            Tulsa, OK 74172-0148
                            Phone: (918) 586-8984
                            Fax: (918) 586-8311
                            Email: dgomez@cwlaw.com




                              vii
        Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 38 of 39



                         CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this the 3rd day of September, 2019, the
foregoing document was filed with the Clerk of Court using the court’s CM/ECF system
and that, based on the records currently on file, the Clerk of Court will transmit Notice of
Electronic Filing to the following ECF registrants:

       Howard K. Berry, III, Esq.
       V. Ronald Frangione, Esq.


                                          s/ Daniel E. Gomez
                                          Daniel E. Gomez




                                            viii
       Case 5:19-cv-00060-SLP Document 21 Filed 09/03/19 Page 39 of 39



                           APPENDIX OF EXHIBITS

Exhibit No.    Title/Description

1.             ACM Claims Notes (Excerpts)

2.             Large Loss Reports

3.             Police Reports and Affidavit

4.             Demand Letters and Responses

5.             Transcript of Janet Graves Deposition (Excerpts)

6.             Counsel Letters

7.             Payment Agreements




                                         ix
